Case 2:19-cv-13167-BAF-APP ECF No. 11 filed 11/12/19   PageID.132   Page 1 of 2
           Case 2:19-cv-13167-BAF-APP ECF No. 11 filed 11/12/19                               PageID.133      Page 2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Burns & Wilcox, Ltd.                                                 )
                                                                     )
                                                                     )            Civil Action No. 19-13167
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
CRC Insurance Services, Inc.                                         )            Hon. Bernard A. Friedman
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Donald Richard Carson, Sr.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               Gerard V. Mantese
               Mantese Honigman, P.C.
               1361 E. Big Beaver Road
               Troy, MI 48083



       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                    By: s/D.Peruski
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: October 28, 2019
